UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: March 31, 2013 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50423 GOLD HILLS MINING, LTD. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0471870 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) 100 Wall Street, 10 th Floor New York, New York 10005 (Address of principal executive offices) (516) 620-9065 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 34,206,313 shares of Common Stock, par value $0.00001, outstanding as of May 15, 2013. GOLD HILLS MINING, LTD. FORM 10-Q March 31, 2013 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 20 SIGNATURE 21 2 ITEM 1. FINANCIAL STATEMENTS Gold Hills Mining, Ltd. (An Exploration Stage Company) March 31, 2013 FINANCIAL STATEMENTS Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses and Comprehensive Loss (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-4 3 GOLD HILLS MINING, LTD. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, 2012 ASSETS Current Assets Cash and cash equivalents $ 241,035 $ 287,052 Employee advances 65,720 48,571 Prepaid expenses 24,720 3,542 Total Current Assets 331,475 339,165 Property and equipment, net of accumulated depreciation of $8,735 and $1,091, respectively 26,837 27,684 Mining rights 1,164,248 898,577 TOTAL ASSETS $ 1,522,560 $ 1,265,426 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ 451,818 $ 606,516 Notes payable - 1,822,900 Derivative liability - 301,249 Total Current Liabilities 451,818 2,730,665 TOTAL LIABILITIES 451,818 2,730,665 Stockholders’ Equity (Deficit) Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized, 34,206,313 and 166,234 issue and outstanding, respectively 342 2 Additional paid-in capital 15,078,368 10,657,923 Deficit accumulated during the exploration stage (14,050,371) (12,144,694) Accumulated other comprehensive income 42,403 21,530 Total Stockholders’ Equity (Deficit) 1,070,742 (1,465,239) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 1,522,560 $ 1,265,426 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 GOLD HILLS MINING, LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, July 27, 2000 (Inception) Through March 31, 2013 2012 2013 2012 2013 Operating expenses: Consulting fees $ 6,000 $ 28,380 $ 72,395 $ 108,484 $ 3,302,213 Officer and director compensation 43,321 380,164 451,862 4,010,049 6,794,011 Investment banking services 75,000 105,000 225,000 225,000 783,560 Other general and administrative 193,952 38,741 991,051 467,394 1,514,517 Legal and accounting 68,295 181,881 159,665 642,279 1,379,332 Marketing - - 70,000 5,068 161,148 Mining exploration - 30,788 Travel 28,644 - 28,644 234,640 450,578 Total operating expenses 415,212 734,166 1,998,617 5,692,914 14,416,147 Other income (expenses) Interest expense (126,366) (16,698) (248,854) (45,093) (339,540) Other income 9 (7) 469 637 1,327 Interest income - 12 267 382 Gain (loss) on derivatives 2,249 (95,306) 301,249 494,048 625,829 Gain (loss) on extinguishment of debt 40,064 - 40,064 - 40,064 Debt forgiveness - 37,714 Total other income (expense) (84,044) (112,011) 92,940 449,859 365,776 NET LOSS $ (499,256) $ (846,177) $ (1,905,677) $ (5,243,055) $ (14,050,371) Other comprehensive income: Gain on foreign currency translation 13,070 5,501 20,873 151,104 42,403 Comprehensive loss $ (486,186) $ (840,676) $ (1,884,804) $ (5,091,951) $ (14,007,968) Net loss per share – basic and diluted $ (0.04) $ (5.09) $ (0.41) $ (32.01) Weighted average shares outstanding - basic and diluted 13,754,441 166,234 4,639,290 163,793 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 GOLD HILLS MINING, LTD. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, July 27, 2000 (Inception) Through March 31, 2013 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,905,677) $ (5,243,055) $ (14,050,371) Adjustments to reconcile net loss to cash used in operating activities: Debt forgiveness - - (37,714) Gain on derivative liabilities (301,249) (494,048) (625,829) Amortization of deferred finance costs 135,000 - 135,000 Gain on extinguishment of debt (40,064) - (40,064) Depreciation expense 7,594 - 7,594 Options expense 409,192 2,989,349 5,296,096 Expense true-up on options granted for accrued liabilities (2,185) - (2,185) Imputed interest on related party payable - - 1,290 Stock issued for services - 700,000 3,275,000 Changes in operating assets and liabilities: Employee advances (17,149) - (65,720) Prepaid expenses (21,178) (14,167) (24,720) Accounts payable accrued liabilities 271,244 523,502 1,105,595 NET CASH USED IN OPERATING ACTIVITIES (1,464,472) (1,538,419) (5,026,028) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for acquisition of property and equipment (2,977) (3,105) (30,661) Cash paid for acquisition of Gold Hills mining rights - (618,095) (350,000) Cash paid for acquisition of Carajas/Misty Hills mining rights (250,000) - (925,492) NET CASH USED IN INVESTING ACTIVITIES (252,977) (621,200) (1,306,153) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of common stock, net of issuance costs - 901,503 3,120,560 Advances from related party - 8,264 16,129 Proceeds from convertible notes payable 375,000 - 1,125,000 Proceeds from related party notes payable 250,000 250,000 Proceeds from related party convertible notes payable 100,000 100,000 Proceeds from notes payable 945,000 216,650 1,811,650 NET CASH PROVIDED BY FINANCING ACTIVITIES 1,670,000 1,126,417 6,423,339 EFFECTS OF FOREIGN EXCHANGE ON CASH 1,432 151,104 149,877 NET CHANGE IN CASH (46,017) (882,098) 241,035 CASH AT BEGINNING OF PERIOD 287,052 885,978 - CASH AT END OF PERIOD $ 241,035 $ 3,880 $ 241,035 Supplemental Disclosures: Interest paid $ - $ - $ - Income taxes paid - - - Noncash Investing and Financing Activities: Derivative liabilities $ - $ 625,829 $ 625,829 Common stock issued for debt, payables and accrued interest 3,237,998 - 3,444,248 Common stock issued for related party debt, payables and accrued interest 660,545 206,250 660,545 Deferred financing costs accrued 135,000 - 135,000 Options issued for accrued liabilities 155,299 - 155,299 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 GOLD HILLS MINING, LTD. (An Exploration Stage Company) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Gold Hills Mining, Ltd. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report filed with the SEC on Form 10−K for the fiscal year ended June 30, 2012, as amended. In the opinion of management, all adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for the fiscal year ended June 30, 2012 as reported in the Annual Report on Form 10-K, as amended, have been omitted. NOTE 2 - GOING CONCERN The Company has incurred net losses since inception and has a working capital deficit at March 31, 2013. The ability of the Company to emerge from the exploration stage with respect to any planned principal business activity is dependent upon its successful efforts to raise additional equity financing and/or attain profitable mining operations. Management has plans to seek additional capital through a private placement of its common stock. There is no guarantee that the Company will be able to complete any of the above objectives. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. NOTE 3 – ACQUISITION OF MINING RIGHTS Gold Hills Rights On May 4, 2011, the Company acquired Gold Hills Mining Ltda. which owns certain mining rights in Brazil referred to as the Gold Hills Rights (Gold Hills Mining Ltda. subsequently acquired other rights, as described below). The aggregate purchase price paid for Gold Hills Mining Ltda. and the Gold Hills Rights was $350,000 which was recorded as capitalized mining rights in the balance sheet as of March 31, 2013. Under the terms of the acquisition, additional amounts will be paid pursuant to the results of reserves testing performed on the mining properties. Exploratory drilling is currently occurring at Gold Hills. The Company’s reserves testing includes an economic assessment (a feasibility study). Considering the progress of the exploration campaign and the physical characteristics of the Gold Hills deposit, our expectation is to complete this reserves test between the end of 2014 and early 2015. Should the reserves testing confirm the existence of gold, silver and byproduct reserves of less than 300,000 equivalent gold ounces, the Company will not be required to make an additional payment. Should the reserves testing confirm the existence of gold, silver and byproduct reserves between 300,000 and 499,999 equivalent gold ounces; the Company will be required to pay an additional $400,000 payable within 30 days after completion of a pre-feasibility study. Should the reserves testing confirm the existence of gold, silver and byproduct reserves in excess of 499,999 equivalent gold ounces; the Company will be required to pay an additional $1,000,000, payable within 30 days after completion of a pre-feasibility study, and $2.00 per additional ounce in excess of 500,000 equivalent gold ounces. Following the completion of the reserves testing, the Company anticipates that a final exploration report will be submitted to the Brazilian Mining Authority (DNPM) expected to be between late 2014 and early 2015. The approval of this report by the DNPM will trigger the obligation to make the payments described above. The Company anticipates that this payment deadline will be in the second or third quarter of 2014. 7 In addition to the amounts to be paid based upon the reserves testing, the Company will also be required to pay an additional $700,000 within 30 days from the date that the Company obtains an environmental installation license. Once the Company begins extracting gold, silver or byproduct from the properties, the Company will be required to pay a monthly royalty equal to 2% of the net income from the sale of the mineral product. The Company will also be required to invest at least $3,500,000 in Gold Hills Mining Ltda. upon the commencement of an extensive exploration program. Carajas Mineral Province or “Misty Hills” Rights On October 18, 2011, Gold Hills Mining Ltda., the Company’s wholly owned subsidiary, closed on its acquisition of the mineral rights in 9,000 acres located in the Carajas Mineral Province of Brazil with an option exercise payment of $350,000 made to the Cooperativa dos Produtores de Minerios de Curionópolis (“COOPEMIC”). These rights are referred to as the Serra do Sereno, or “Misty Hills” Rights. During the year ended June 30, 2012, aggregate payments (including the option exercise payment, purchase price and commissions) of $675,492 were made towards this acquisition. An additional payment of $250,000 was made toward this acquisition on November 8, 2012. The aggregate payments are classified on the balance sheet as mining rights as of March 31, 2013. In addition to the option exercise payment made to COOPEMIC, the Company has undertaken certain exploration commitments to COOPEMIC. The Company has also agreed to make subsequent payments to COOPEMIC on the basis of the exploration report and the extent of the extraction of gold, silver, copper and their respective by-products. If the Company determines it is advisable to continue exploration, the Company shall pay to COOPEMIC $250,000 after six months of exploration and an additional $150,000 after twelve months of exploration. The $250,000 payment was made on November 8, 2012 and the $150,000 payment is due on April 8, 2013. The $150,000 payment was made on May 8, 2013. If the Company’s exploration activities confirm the existence of gold, silver or copper and their respective by-products in excess of 400,000 gold equivalent ounces, the Company shall pay to COOPEMIC 30% of $24.00 per gold equivalent ounce ($7.20 per gold equivalent ounce) contained in the mineral reserves in three tranches: (i) one-third shall be paid when the Brazilian National Department of Mineral Production shall approve the final mineral exploration report; (ii) one-third shall be paid upon commencement of the extraction of gold, silver, copper and their respective by-products, contained in the areas covered by the mining rights; and (iii) one-third shall be paid within six months from the date of commencement of the extraction of gold, silver and copper and their respective by-products, contained in the areas covered by the mining rights. NOTE 4 – NOTES PAYABLE On March 1, 2012, the Company issued an Amended and Restated Senior Secured Note to CRG Finance AG in the amount of $ 1,142,900. The Amended and Restated Note consolidates (i) an outstanding convertible note payable to CRG Finance with a principal amount of $750,000 and accrued interest payable to CRG Finance AG of $56,250; (ii) additional advances and loans to the Company of $186,650; and (iii) all advisory fees due and payable to CRG Finance of $150,000. The note is secured by the assets of the Company, bears interest at 7.5% per annum and matures upon 30 days of demand. As of March 31, 2013, the outstanding principal balance of this note was $0. On March 1, 2012, the Company and CRG Finance AG entered into a commitment letter (the “Commitment Letter”) pursuant to which CRG Finance AG agreed to provide the Company with up to $1,000,000 to maintain the Company’s ordinary course of business operations.
